DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the reply dated 11/22/2021 are as follows: 
Claims 4, 10-17, 19, and 20 are cancelled by the applicant;
Claims 1-3, 5-9, 18, and 21-30 are pending;
Claims 3, 18, 26, and 27 are withdrawn from consideration;
Claims 1, 2, 5-9, 21-25, and 28-30 are being examined.
Applicant states on page 6 of the reply that claims 26-27 have been cancelled.  However, the claims filed 11/22/2021 have claims 26-27 still pending. Therefore, claims 26-27 have not been properly cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 5-9, 21-25, and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Esformes (US8359876B2, as previously cited).
Re Claim 1. Esformes teaches a temperature controlled case (100) (Figures 3-4; Column 6 lines 32-49), comprising: 
a housing (120, 130, 140 form the housing) that defines a temperature controlled space (240), the housing including a duct (250) that receives circulated air (Figures 3-4; Column 6 line 32 to Column 7 line 57),
the duct having a lower wall oriented at a first angle from horizontal (Figure 3 illustrates the lower duct wall is angled down to the right relative to horizontal.  See annotated Figure 3 below that illustrates the first, second, and third angles);
a heat exchanger (300) coupled to the housing and disposed within the duct at a second angle (i.e. angle “X”) from the lower wall (Figures 3-5D; Column 7 line 24-30 and Column 8 lines 12-44) and at a third angle from horizontal that is greater than the first angle (See annotated Figure 3 below that illustrates the first, second, and third angles);
the heat exchanger including a primary intake face (top surface of 300 in Figure 3-4), a secondary intake face (right surface of 300 in Figure 3-4) adjacent the primary intake face (top surface of 300 in Figure 3-4), a primary outlet face (bottom face of 300 in Figure 3-4) positioned on an opposite side of the heat exchanger relative to the primary intake face, and a secondary outlet face (left surface of 300 in Figure 3-4) positioned adjacent the primary outlet face (Figures 3, 4, 5C, 5D; Column 7 line 24-30 and Column 8 lines 12 to Column 9 line 59), 
where each of the primary intake face, the secondary intake face, the primary outlet face, and the secondary outlet face are at a non-perpendicular angle (as indicated by “x” angle relative 
an air-mover disposed downstream of the heat exchanger in the air flow direction (Figures 3, 4; Column 7 line 6-67, wherein column 7 lines 9-10 and 17-18 specifically state “the specific location of the one or more air circulation devices 260 can vary” and “a second air circulation device (not shown) can be located in proximity to the air outlet 220”.  Air outlet 220 is downstream of the heat exchanger 300, thus the second air circulation device is downstream of the heat exchanger in the air flow direction). 


    PNG
    media_image1.png
    561
    932
    media_image1.png
    Greyscale




Re Claim 5. Esformes teaches the primary intake face and the secondary intake face are configured to receive circulated air that is cooled by the heat exchanger before being discharged via the primary and secondary outlet faces (Figures 3, 4, 5C, 5D; Column 7 line 24-30 and Column 8 lines 12 to Column 9 line 59; Circulated air will contact all four faces). 
Re Claim 6. Esformes teaches a first blocking mechanism (right surface of 300 is a solid structure, due to the ends of the tubes and fins, that prevents passage of air) coupled to the heat exchanger and configured to block or substantially block the secondary intake face such that air is only received by the heat exchanger via the primary intake face (Figures 3, 4, 5B, 5C, 5D; Column 7 line 24-30 and Column 8 lines 12 to Column 9 line 59). 
Re Claim 7. Esformes teaches a second blocking mechanism (right surface of 300 is a solid structure, due to the ends of the tubes and fins, that prevents passage of air) coupled to the heat exchanger and configured to block or substantially block the secondary outlet face such that air circulated through the heat exchanger is only discharged via the primary outlet face (Figures 3, 4, 5B, 5C, 5D; Column 7 line 24-30 and Column 8 lines 12 to Column 9 line 59). 
Re Claim 8. Esformes teaches the primary intake face is angled (as indicated by “x” in Figure 4) away from a plane perpendicular to the air flow direction in the duct immediately upstream of the heat exchanger (Figures 3, 4, 5C, 5D illustrate the heat exchanger intake face is angled; Column 7 line 24-30 and Column 8 lines 12 to Column 9 line 59). 
Re Claim 9. Esformes teaches the heat exchanger is a part of one of a direct expansion cooling system or a secondary coolant cooling system for the temperature controlled case (Figures 3, 4; Column 6 lines 32-49 and Column 7 lines 24-30 teach a refrigeration circuit comprising an evaporator, which is part of a direct expansion cooling system). 
Re Claim 21. Esformes teaches the temperature controlled case is vertically oriented (Figure 3; Column 6 line 32 to Column 7 line 67).  
Re Claim 22. Esformes teaches the duct comprises a vertical duct (vertical 250 in Figure 3 between rear wall 120 and interior back panel 170) positioned behind the temperature controlled space (Figure 3; Column 6 line 32 to Column 7 line 67).  
Re Claim 23. Esformes teaches the heat exchanger comprises a cooling coil (410), and a plurality of heat exchange fins (430) coupled to the cooling coil, and the cooling coil and the plurality of heat exchange fins form a rectangular body having a primary intake face for receiving air that exchanges heat with the cooling coil, and the primary intake face is disposed at a non-perpendicular angle relative to a plane that is perpendicular to a direction of air flow immediately upstream of the heat exchanger (Figures 3, 4, 5A-D illustrate the heat exchanger intake face is angled and that the heat exchanger is comprised of coils and fins; Column 7 line 24-30 and Column 8 lines 12 to Column 9 line 59).  
Re Claim 24. Esformes teaches the heat exchanger further comprises a left face and a right face, the left face and the right face each coupled to the primary intake face, the secondary intake face, the primary outlet face, and the secondary outlet face (Figures 3, 4, 5B, 5C, 5D; Column 7 line 24-30 and Column 8 lines 12 to Column 9 line 59; The heat exchanger comprises a left and right face in order to be a three dimensional object).  
Re Claim 25. Esformes teaches the left face and the right face are engaged with the housing to prevent the circulated air from passing around the left side and the right side of the heat exchanger (Figures 3, 4, 5B, 5C, 5D; Column 7 line 24-30 and Column 8 lines 12 to Column 9 line 59; Figure 3 illustrates the heat exchanger within a mounting bracket to control 
Re Claim 28. Esformes teaches a length of the primary intake face is longer than a vertical height of the duct (Figures 3, 4, 5B, 5C, 5D; Column 7 line 24-30 and Column 8 lines 12 to Column 9 line 59).  
Re Claim 29. Esformes teaches the heat exchanger is oriented to intake air flow from vertically above and have the air flow exit towards a bottom wall of the temperature controlled case and parallel toward the duct (Figures 3, 4, 5B, 5C, 5D; Column 7 line 24-30 and Column 8 lines 12 to Column 9 line 59).  
Re Claim 30. Esformes teaches a cross-sectional shape of the heat exchanger is at least one of a square, a rectangle, or a rhomboid (Figures 3, 4, 5B, 5C, 5D; Column 7 line 24-30 and Column 8 lines 12 to Column 9 line 59).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Esformes (US8359876B2, as previously cited).
Re Claim 2. Esformes teaches the temperature controlled case is a vertically oriented (as indicated by vertical axis 110) case, and wherein the duct is positioned vertically below the temperature controlled space (Figures 3, 4; Column 6 line 32 to Column 7 line 67; Product region 240 is above the evaporator 300 compartment 250 located between the lower interior base panel 190 and the casing base 140) and the second angle at approximately 5 degrees (Column 8 lines 21-32 teaches the second angle can be between 0° to 15°, wherein 5 degrees is within this cited range). 

However, the first angle affects the rate of condensate removal from the casing.  Therefore, the first angle of the lower wall is recognized as a result-effective variable.  In this case, the recognized result is that an increase in the angle increases the flow rate of condensate away from the evaporator.  Therefore, since the general conditions of the claim, i.e. that the lower wall is at a first angle, were disclosed in the prior art by Esformes, it is not inventive to discover the optimum workable value by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to select a first angle of approximately 3 degrees in order to optimize condensate removal in a confined space.  See MPEP 2144.05 (II).

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive.
Applicant argues on page 6 of the reply that Esformes fails to teach “a secondary intake face adjacent to the primary intake face” and “a secondary outlet face positioned adjacent to the primary outlet face”.  The alleged secondary inlet and outlet “faces” of the applicants’ invention are nothing more than blocking panels on each end of the heat exchanger to prevent airflow.  As seen in annotated Figure 2 of the applicants’ drawings, it can be seen that no airflow actually passes through either of the secondary inlet face or secondary outlet face.  This is further supported by applicants’ claims 6 and 7 which recite blocking members at the secondary inlet and outlet faces to block airflow.  A similar configuration is shown by Esformes in Figure 3 (see annotated Figure 3 below).  Therefore, to the extent that the applicant’s invention contains a In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, the applicants’ argument is not persuasive.

    PNG
    media_image2.png
    410
    794
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    609
    914
    media_image3.png
    Greyscale


Moreover, because Esformes does not teach or suggest a "secondary intake face" or "a secondary outlet face," it has not been shown that "each of the primary intake face, the secondary intake face, the primary outlet face, and the secondary outlet face are at a non-perpendicular angle relative to an air flow direction in the duct immediately upstream of the heat exchanger," as recited in claim 1”.  Esformes clearly illustrates an angled heat exchanger contained within the air duct.  Since the heat exchanger is angled with respect to the air duct, all four faces would be at a non-perpendicular angle.  Therefore, the applicants’ argument is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763